 
Exhibit 10.3
 
INVESTMENT MANAGEMENT TRUST AGREEMENT


This Agreement is made effective as of May 12, 2011 by and between Global Eagle
Acquisition Corp., a Delaware corporation (the “Company”), and American Stock
Transfer & Trust Company, LLC (the “Trustee”).


WHEREAS, the Company’s registration statement on Form S-1, No. 333-172267 (the
“Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), and one warrant to purchase the Company’s Common Stock (the
“Warrants”) (such initial public offering hereinafter referred to as the
“Offering”), has been declared effective as of the date hereof (the “Effective
Date”) by the Securities and Exchange Commission; and


WHEREAS, the Company has entered into an Underwriting Agreement with Citigroup
Global Markets Inc. as representative of the several underwriters (the
“Underwriters”) named therein (the “Underwriting Agreement”); and


WHEREAS, as described in the Registration Statement, $175,000,000 of the gross
proceeds of the Offering and sale of the Sponsor Warrants (as defined in the
Underwriting Agreement) (or $200,725,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located in the United States (the “Trust
Account”) for the benefit of the Company and the holders of the Company’s Common
Stock included in the Units issued in the Offering as hereinafter provided (the
amount to be delivered to the Trustee will be referred to hereinafter as the
“Property,” the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders and the Company will be referred to together as the
“Beneficiaries”); and


WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.


NOW THEREFORE, IT IS AGREED:


1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:


(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account at Citibank, N.A. and at a
brokerage institution selected by the Trustee that is satisfactory to the
Company;


(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;


(c) In a timely manner, upon the written instruction of the Company invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 180 days or less, or in money market funds meeting the conditions of
paragraphs (c)(2), (c)(3), (c)(4) and (c)(5) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended, which invest only in direct U.S.
government treasury obligations, as determined by the Company; it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder;


(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;


(e) Promptly notify the Company and Citigroup Global Markets Inc. of all
communications received by the Trustee with respect to any Property requiring
action by the Company;


(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;


(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;
 
 
 

--------------------------------------------------------------------------------

 
 
(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;


(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”) in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B signed on behalf of the Company by its Chief Executive
Officer or Chairman of the board of directors (the “Board”) or other authorized
officer of the Company, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein (less up to $100,000 of all
interest arising from the Property that may be released to the Company to pay
dissolution expenses) or (y) February 18, 2013, if a Termination Letter has not
been received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account
distributed to the Public Stockholders of record as of such date (less up to
$100,000 of all interest arising from the Property that may be released to the
Company to pay dissolution expenses); provided, however, that in the event the
Trustee receives a Termination Letter in a form substantially similar to Exhibit
B hereto, or if the Trustee begins to liquidate the Property because it has
received no such Termination Letter by February 18, 2013, the Trustee shall keep
the Trust Account open until the earliest to occur of (i) twelve (12) months
following the date the Property has been distributed to the Public Stockholders;
(ii) the Trustee’s receipt of a letter in a form substantially similar to
Exhibit D hereto and the completion by the Trustee of the distribution of the
amounts specified therein; and (iii) the Trustee’s receipt of a written notice
from the Company’s independent registered public accountants stating that the
Company will not be receiving any tax refund on its income tax payments;


(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C (a “Tax
Payment Withdrawal Instruction”), withdraw from the Trust Account and distribute
to the Company the amount requested by the Company to cover any income or
franchise tax obligation owed by the Company as a result of assets of the
Company or interest or other income earned on the Property, which amount shall
be delivered directly to the Company by electronic funds transfer or other
method of prompt payment, and the Company shall forward such payment to the
relevant taxing authority; provided, however, that to the extent there is not
sufficient cash in the Trust Account to pay such tax obligation, the Trustee
shall liquidate such assets held in the Trust Account as shall be designated by
the Company in writing to make such distribution; provided further that if the
tax to be paid is a franchise tax, the written request by the Company to make
such distribution shall be accompanied by a copy of the franchise tax bill from
the State of Delaware for the Company and a written statement from the principal
financial officer of the Company setting forth the actual amount payable. The
written request of the Company referenced above shall constitute presumptive
evidence that the Company is entitled to said funds, and the Trustee shall have
no responsibility to look beyond said request;


(k) Upon written request from the Company given after distribution of the
Property to the Public Stockholders, which may be given from time to time in a
form substantially similar to that attached hereto as Exhibit D (a “Tax Refund
Instruction”), distribute to the Public Stockholders, less amounts to be
disbursed to the Company to cover accrued expenses as set forth in the Tax
Refund Instruction, amounts deposited by the Company into the Trust Account that
the Company has represented to be tax refund(s) of the Company’s income tax
payments;


(l) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit E (an
“Interest Withdrawal Instruction”), distribute to the Company the amount
requested by the Company to be used for working capital requirements; provided,
however, that the aggregate amount of all such distributions pursuant to this
Section 1(l) shall not exceed $1,750,000 in interest income (net of franchise
and income taxes payable), in the event the underwriters’ over-allotment option
in the Offering is not exercised in full, or 2,007,250 in interest income (net
of franchise and income taxes payable), if the underwriters’ over-allotment
option in the Offering is exercised in full (or, if the over-allotment option is
not exercised in full, but is exercised in part, the amount in interest income
(net of franchise and income taxes payable) to be released shall be increased
above $1,750,000 proportionally in relation to the proportion of the
over-allotment option which was exercised);
 
 
2

--------------------------------------------------------------------------------

 

 
(m) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit F (a
“Permitted Purchase of Shares Withdrawal Instruction”), the Trustee shall
distribute to the Company the amount requested by the Company to be used to
purchase up to 8,750,000 shares of the Common Stock, in the event the
underwriters’ over-allotment option in the Offering is not exercised in full or
up to 10,062,500 shares of the Common Stock in the event the underwriters’
over-allotment option in the Offering is exercised in full, not to exceed the
per share amount then held in the Trust Account (or, if the over-allotment
option is not exercised in full, but is exercised in part, the number of shares
that may be purchased shall be increased above 8,750,000 proportionally in
relation to the proportion of the over-allotment option which was exercised)
(such purchase hereinafter referred to as the “Permitted Purchases”); provided,
however, that to the extent there is not sufficient cash in the Trust Account to
make such distribution the Trustee shall liquidate such assets held in the Trust
Account as shall be designated by the Company in writing to make such
distribution; and


(n) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j), (k), (l) or (m) above.


2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:


(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, President, Chief Executive Officer or Chief
Financial Officer. In addition, except with respect to its duties under Sections
1(i) through 1(m) hereof, the Trustee shall be entitled to rely on, and shall be
protected in relying on, any verbal or telephonic advice or instruction which
it, in good faith and with reasonable care, believes to be given by any one of
the persons authorized above to give written instructions, provided that the
Company shall promptly confirm such instructions in writing;


(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all expenses, including reasonable counsel fees
and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which such consent shall not be
unreasonably withheld. The Company may participate in such action with its own
counsel;


(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee and a monthly administration fee, which fees shall be
subject to modification by the parties from time to time. It is expressly
understood that the Property shall not be used to pay such fees unless and until
it is distributed to the Company pursuant to Sections 1(j) through 1(m) hereof.
The Company shall pay the Trustee the initial acceptance fee and the first
monthly fee at the consummation of the Offering. The Trustee shall refund to the
Company the monthly fee (on a pro rata basis) with respect to any period after
the liquidation of the Trust Account. The Company shall not be responsible for
any other fees or charges of the Trustee except as set forth in this Section
2(c) and as may be provided in Section 2(b) hereof;


(d) In connection with any vote of the Company’s stockholders regarding a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (a “Business Combination”), provide to the Trustee an affidavit
or certificate of the inspector of elections for the stockholder meeting
verifying the vote of such stockholders regarding such Business Combination;


(e) Provide Citigroup Global Markets Inc. with a copy of any Termination
Letter(s) and/or any other correspondence that is sent to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after it
issues the same;


(f) In the event the Company is entitled to receive a tax refund on its income
tax obligation, and promptly after the amount of such refund is determined on a
final basis, provide the Trustee with notice in writing (with a copy to
Citigroup Global Markets Inc.) of the amount of such income tax refund in the
form of Exhibit D hereto; and

 
 
3

--------------------------------------------------------------------------------

 


(g) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement.


3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:


(a) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;


(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;


(c) Refund any depreciation in principal of any Property;


(d) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;


(e) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;


(f) Verify the accuracy of the information contained in the Registration
Statement,


(g) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;


(h) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;


(i) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, income tax obligations,
except pursuant to Section 1(j) hereof; or


(j) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i) through 1(m) hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.


5. Termination. This Agreement shall terminate as follows:


(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements relating to the Trust Account, whereupon
this Agreement shall terminate; provided, however, that in the event that the
Company does not locate a successor trustee within ninety (90) days of receipt
of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or


(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof (which section may not be amended under any circumstances) and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).


6. Miscellaneous.


(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.


(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.


(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Section
1(i) hereof (which section may not be amended under any circumstances), this
Agreement or any provision hereof may only be changed, amended or modified
(other than to correct a typographical error) by a writing signed by each of the
parties hereto.


(d) This Agreement or any provision hereof may only be changed, amended or
modified pursuant to Section 6(c) hereof with the Consent of the Stockholders;
provided, however, that no such change, amendment or modification may be made to
Section 1(i) hereof (which section may not be amended under any circumstances),
it being the specific intention of the parties hereto that each of the Company’s
stockholders is, and shall be, a third party beneficiary of this Section 6(d)
with the same right and power to enforce this Section 6(d) as the other parties
hereto. For purposes of this Section 6(d), the “Consent of the Stockholders”
means receipt by the Trustee of a certificate from the inspector of elections of
the stockholder meeting certifying that either (i) the Company’s stockholders of
record as of a record date established in accordance with Section 213(a) of the
Delaware General Corporation Law, as amended (“DGCL”), who hold sixty-five
percent (65%) or more of all then outstanding shares of the Common Stock, have
voted in favor of such change, amendment or modification, or (ii) the Company’s
stockholders of record as of the record date who hold sixty-five percent (65%)
or more of all then outstanding shares of the Common Stock, have delivered to
such entity a signed writing approving such change, amendment or modification.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee may rely conclusively on the certification from
the inspector or elections referenced above and shall be relieved of all
liability to any party for executing the proposes amendment in reliance thereon.
 
 
5

--------------------------------------------------------------------------------

 

 
(e) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.


(f) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:


if to the Trustee, to:


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: Felix Orihuela
Fax No.: (718) 921-8355


if to the Company, to:


Global Eagle Acquisition Corp.
10900 Wilshire Blvd., Suite 1500
Los Angeles, California 90024
Attn: Harry E. Sloan
Fax No.: (310) 209-7225


in each case, with copies to:


McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Attn: Joel L. Rubinstein
Fax No.: (212) 547-5444


and


Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Attn: General Counsel
Fax No.: (212) 816-7912


and


Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Attn: Bruce S. Mendelsohn, Esq.
Fax No.: (212) 872-1002
 
 
6

--------------------------------------------------------------------------------

 
 
(g) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.


(h) Each of the Company and the Trustee hereby acknowledges and agrees that
Citigroup Global Markets Inc., on behalf of the Underwriters, is a third party
beneficiary of this Agreement.


(i) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.


[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.



 
American Stock Transfer & Trust Company, LLC,
 
as Trustee
           
By:
/s/ Felix Orihuela      
Name:
Felix Orihuela      
Title:
Vice President            
Global Eagle Acquisition Corp.
           
By:
/s/ James A. Graf      
Name:
James A. Graf      
Title:
Vice President, Chief Financial
Officer, Treasurer and Secretary
 



 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Fee Item
 
Time and method of payment
Initial acceptance fee.
 
Initial closing of Offering by wire transfer.
     
Monthly fee.
 
First month, initial closing of Offering by wire transfer; thereafter by wire
transfer or check.

 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A


[Letterhead of Company]


[Insert date]


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: Felix Orihuela


Re:      Trust Account No.       Termination Letter


Gentlemen:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Global Eagle Acquisition Corp. (“Company”) and American Stock Transfer & Trust
Company, LLC (“Trustee”), dated as of May 12, 2011 (“Trust Agreement”), this is
to advise you that the Company has entered into an agreement with ___________
(“Target Business”) to consummate a business combination with Target Business
(“Business Combination”) on or about [insert date]. The Company shall notify you
at least forty-eight (48) hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account on [insert date],
and to transfer the proceeds into the trust checking account at Citibank, N.A.
to the effect that, on the Consummation Date, all of funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date. It is acknowledged and
agreed that while the funds are on deposit in the trust checking account at
Citibank, N.A. awaiting distribution, the Company will not earn any interest or
dividends.


On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination is in the process of being
consummated (the “Notification”) and (ii) the Company shall deliver to you a
written instruction signed by the Company and Citigroup Global Markets Inc. with
respect to the transfer of the funds held in the Trust Account (the “Instruction
Letter”). You are hereby directed and authorized to transfer the funds held in
the Trust Account immediately upon your receipt of the Notification and the
Instruction Letter, in accordance with the terms of the Instruction Letter. In
the event that certain deposits held in the Trust Account may not be liquidated
by the Consummation Date without penalty, you will notify the Company in writing
of the same and the Company shall direct you as to whether such funds should
remain in the Trust Account and be distributed after the Consummation Date to
the Company. Upon the distribution of all the funds, net of any payments
necessary for reasonable unreimbursed expenses related to liquidating the Trust
Account, your obligations under the Trust Agreement shall be terminated.


In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.



 
Very truly yours,
         
Global Eagle Acquisition Corp.
           
By:
       
Name:
       
Title:
   



cc:      Citigroup Global Markets Inc.


 
10

--------------------------------------------------------------------------------

 


EXHIBIT B


[Letterhead of Company]


[Insert date]


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: Felix Orihuela


Re:      Trust Account No.       Termination Letter


Gentlemen:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Global Eagle Acquisition Corp. (“Company”) and American Stock Transfer & Trust
Company, LLC (“Trustee”), dated as of May 12, 2011 (“Trust Agreement”), this is
to advise you that the Company has been unable to effect a business combination
with a Target Business (“Business Combination”) within the time frame specified
in the Company’s certificate of incorporation, as described in the Company’s
Prospectus relating to the Offering. Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on ____________, 20___ and to
transfer the total proceeds into the trust checking account at Citibank, N.A. to
await distribution to the Public Stockholders. The Company has
selected  February 18, 2013 as the record date for the purpose of determining
the Public Stockholders entitled to receive their share of the liquidation
proceeds. You agree to be the Paying Agent of record and, in your separate
capacity as Paying Agent, agree to distribute said funds directly to the
Company’s Public Stockholders in accordance with the terms of the Trust
Agreement and the certificate of incorporation of the Company. Upon the
distribution of all the funds, net of any payments necessary for reasonable
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated, except to the extent otherwise
provided in Section 1(k) of the Trust Agreement.



 
Very truly yours,
         
Global Eagle Acquisition Corp.
           
By:
       
Name:
       
Title:
   



cc:      Citigroup Global Markets Inc.


 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT C


[Letterhead of Company]


[Insert date]


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: Felix Orihuela


Re:      Trust Account No.       Tax Payment Withdrawal Instruction


Gentlemen:


Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Global Eagle Acquisition Corp. (“Company”) and American Stock Transfer & Trust
Company, LLC (“Trustee”), dated as of May 12, 2011 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company $___________ of the
interest income earned on the Property as of the date hereof. Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.


The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:


[WIRE INSTRUCTION INFORMATION]



 
Very truly yours,
         
Global Eagle Acquisition Corp.
           
By:
       
Name:
       
Title:
   



cc:      Citigroup Global Markets Inc.


 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT D


[Letterhead of Company]


[Insert date]


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: Felix Orihuela


Re:      Trust Account No.       Tax Refund Instruction


Gentlemen:


Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Global Eagle Acquisition Corp. (“Company”) and American Stock Transfer & Trust
Company, LLC (“Trustee”), dated as of May 12, 2011 (“Trust Agreement”), this is
to advise you that the Company will be receiving a refund in the amount of
$ _________ representing a portion of the taxes it paid to satisfy its income
tax obligation. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit the proceeds of such tax refund into the Trust Account, and to transfer
the total proceeds to the trust checking account at Citibank, N.A. for immediate
distribution, less amounts for accrued expenses of the Company as set forth
below, to the Company’s Public Stockholders of record as of the date on which
the Company redeemed the shares of Common Stock sold in the Offering; provided,
that $___________ shall instead be disbursed to the Company to cover accrued
expenses. You agree to be the Paying Agent of record and, in your separate
capacity as Paying Agent, agree to distribute said funds directly to the Public
Stockholders in accordance with the terms of the Trust Agreement and the
certificate of incorporation of the Company. Upon the distribution of all the
funds, net of any payments for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated:


[WIRE INSTRUCTION INFORMATION]



 
Very truly yours,
         
Global Eagle Acquisition Corp.
           
By:
       
Name:
       
Title:
   



cc:      Citigroup Global Markets Inc.


 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT E


[Letterhead of Company]


[Insert date]


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: Felix Orihuela


Re:      Trust Account No.       Interest Withdrawal Instruction


Gentlemen:


Pursuant to Section 1(l) of the Investment Management Trust Agreement between
Global Eagle Acquisition Corp. (“Company”)  and American Stock Transfer & Trust
Company, LLC (“Trustee”), dated as of May 12, 2011 (“Trust Agreement”), this is
to advise you that the Company hereby requests that you deliver to the Company
$__________ of the interest, net of franchise and income taxes payable, earned
on the Property as of the date hereof, which does not exceed, in the aggregate
with all such prior disbursements pursuant to Section 1(l), if any, the maximum
amount set forth in Section 1(l).


The Company needs such funds to cover working capital requirements. In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:


[WIRE INSTRUCTION INFORMATION]



 
Very truly yours,
         
Global Eagle Acquisition Corp.
           
By:
       
Name:
       
Title:
   



cc:      Citigroup Global Markets Inc.

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT F


[Letterhead of Company]


[Insert date]


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: Felix Orihuela


Re:      Trust Account No.       Permitted Purchase of Shares Withdrawal
Instruction


Gentlemen:


Pursuant to Section 1(m) of the Investment Management Trust Agreement between
Global Eagle Acquisition Corp. (“Company”) and American Stock Transfer & Trust
Company, LLC (“Trustee”), dated as of May 12, 2011 (“Trust Agreement”), this is
to advise you that the Company hereby requests that you deliver to the Company
$____________ to fund the Permitted Purchases (as defined in the Trust
Agreement).


In accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:


[WIRE INSTRUCTION INFORMATION]



 
Very truly yours,
         
Global Eagle Acquisition Corp.
           
By:
       
Name:
       
Title:
   



cc:      Citigroup Global Markets Inc.
 
 
15

--------------------------------------------------------------------------------

 